Citation Nr: 1010233	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-05 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disability, and if 
so, whether service connection for a back disability is 
warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1970 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in April 2009.  A 
transcript of the hearing has been associated with the claims 
file.

In July 2009, this case was remanded to the Appeals 
Management Center (AMC) for additional development.  All 
development has been completed and the matter is ready for 
adjudication.


FINDINGS OF FACT

1.  The rating decision of May 1975 that denied service 
connection for a back disability was not appealed and is 
final.

2.  Evidence received since the May 1975 rating decision is 
not new and material and does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for a back disability.


CONCLUSIONS OF LAW

1.  The May 1975 rating decision that denied service 
connection for a back disability is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The evidence received subsequent to the May 1975 rating 
decision is not new and material and the claim for service 
connection for a back disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for a back disability was 
previously denied by the RO in a rating decision dated May 
1975.  Service connection was denied because there was no 
evidence of a disability at the time of the claim.  The 
Veteran was advised of his appellate rights; however, he 
chose not to appeal.  The next communication from the Veteran 
regarding his back disability is dated August 2006, more than 
one year after the May 1975 RO decision.  Therefore, the May 
1975 rating decision denying service connection for a lumbar 
spine disability is final.

In general, unappealed RO decisions are final.  38 U.S.C.A. § 
7105(c) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).  Pursuant to 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2009).  
Material evidence means existing evidence, that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2009).

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis fore 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence submitted since the May 1975 RO decision includes 
records from E.W. Hospital, dated December 2004, which relate 
to injuries from a motorcycle accident; medical records form 
C.W.F., MD ("Dr. C.F."), dated September 2004 through March 
2005, which address the Veteran's lower extremity injuries 
stemming from his motorcycle accident; and VA outpatient 
treatment records, dated March and April 2006, which address 
the Veteran's hip injury from a fall.  None of these records 
relate to, or even mention, the Veteran's alleged back 
disability.

The claims file shows that the AMC attempted to obtain 
records from the Social Security Administration (SSA); 
however, in February 2008, SSA indicated that it did not have 
any records pertaining to the Veteran and that further 
attempts to locate records would be futile.  The SSA also 
indicated that it did not have an electronic folder for the 
Veteran.

After the Veteran's hearing before the Board in April 2009, 
the Board remanded the case to the AMC for further 
development.  Specifically, the Board asked the AMC to obtain 
the Veteran's medical records from the Buffalo VAMC dating 
from 1974.  In July, August, September, and October 2009, the 
AMC sent requests to the Buffalo VAMC seeking the Veteran's 
treatment records from 1974 to 1985.  

In December 2009, the Buffalo VAMC stated that it had no 
records for the Veteran.  The AMC made a formal finding in 
December 2009 that records from the Buffalo VAMC are 
unavailable for review.  The formal finding indicates that 
all procedures to obtain the Veteran's treatment records have 
been correctly followed and that all efforts to obtain the 
records have been exhausted.  Specifically, the finding 
states that the AMC sent a request for records to the Buffalo 
VAMC in October 2009 and that the VAMC sent a negative 
response in December 2009.

Additional evidence submitted subsequent to the 1975 rating 
decision includes the Veteran's personal statements and a 
transcript from the April 2009 Board hearing.  A review of 
the transcript shows that the Veteran reported suffering a 
back injury during service.  He also stated that he was 
taking basic pain medication prescribed to him by Dr. H; 
however, he stated that no doctor has indicated what the 
prognosis is for his back disability.  The Veteran also 
stated that he was being treated for a back injury and that 
VA had all of his medical records.

At the time of the Veteran's May 1975 rating decision, the 
Veteran complained of back pain, but he did not have a 
current diagnosis of a back disability.  Evidence received 
since the May 1975 rating decision shows that the Veteran 
complains of back pain.  The Veteran further alleged in his 
testimony that he is being treated for his back disability 
and that all of his medical records are in the claims file.  
The Veteran did not, however, indicate that he has been 
diagnosed with a back disability and a review of the claims 
file fails to show treatment or diagnosis of a back 
disability.

In order to reopen the claim for service connection for a 
back disability, the Veteran must submit evidence of a 
current disability.  In this case, the only evidence 
submitted pertinent to his claim is his testimony alleging 
back pain.  However, without a pathology to which his 
reported back pain can be attributed, there is no basis to 
find a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  In short, the Veteran's back pain does not, 
standing alone, constitute a current "disability".

In any event, at the time of the Veteran's May 1975 rating 
decision, the Veteran complained of back pain.  Therefore, 
this claim of back pain is not "new" as he is essentially 
making the same claim he made in 1975. 

Overall, the Board finds that the evidence submitted since 
May 1975 is new because VA did not have the evidence at the 
time of the May 1975 rating decision; however, the evidence 
is not "material" as it does not relate to an unestablished 
fact necessary to substantiate the claim.  At the time of the 
May 1975 decision, the Veteran alleged he suffered back pain; 
however he did not have a diagnosis of a back disability.  
Since May 1975, the Veteran has alleged back pain in his 
claim, dated August 2006, and in his testimony before the 
Board in April 2009.  Unfortunately, the Veteran has failed 
to provide evidence of treatment or diagnosis of a back 
disability.  Despite the Veteran's claim that he is being 
treated for back pain, medical records fail to support his 
allegation.  The Veteran stated that VA has all of his 
medical records; therefore, the Board finds that the 
Veteran's statements of treatment of a back disorder are not 
convincing.  Therefore, the Board cannot find that the 
evidence submitted since the May 1975 RO decision is both new 
and material to the Veteran's claim as it does not suggest 
that the Veteran has a current back disability for VA 
purposes or that he is being treated for a back disability.

The petition to reopen the claim for service connection for a 
back disability is denied.



The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of 
Appeals for Veterans Claims held that 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) also require VA to provide notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

In this case, the notice letter provided to the Veteran in 
August 2006 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the Veteran was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination was not necessary for the 
petition to reopen the claim for service connection for a 
back disability because the claim was not reopened for 
consideration on the merits due to lack of receipt of new and 
material evidence.  In any event, the points of the McLendon 
test are not met, which provides a basis to not obtain a VA 
examination in this case.  Accordingly, a VA examination was 
not warranted.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained STRs, VA 
outpatient treatment records, and private treatment records.  
The Veteran had the opportunity to provide testimony in April 
2009 before the undersigned VLJ and the Board remanded this 
case in order to attempt to obtain records, with no success.  
Significantly, except as otherwise noted, the Veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

ORDER

The Board having determined that new and material evidence 
has not been presented, reopening of the Veteran's claim for 
service connection for a back disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


